DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s note 
This application is a continuation of U.S. Patent Application No. 16/055,850, filed August 06, 2018, which is a continuation of International Application No. PCT/CN2016/111325, filed on December 21, 2016, which claims priority to Chinese Patent
Application No. 201610084191.3, filed on February 6, 2016 and Chinese Patent Application
No. 201610128055.X, filed on March 7, 2016, and Chinese Patent Application No.
201610353330.8, filed on May 24, 2016. 									Examiner noted that the certified copy of Chinese Patent Applications have been received; however, there is no English translation; Thus applicant did not perfect the priority date.Therefore the priority date for this application is an International Application No. PCT/CN2016/111325, filed on December 21, 2016.			
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible       harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 			-Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of the parent application 16/897002 which is now patent US11177924 B2

Claim#
Present application 17510036
 the parent application 16/897002 which is now patent US11177924 B2
 Claim #
     1

1. A method in a wireless local area network (WLAN), comprising:

 Receiving a physical protocol data unit (PPDU), wherein the PPDU includes a preamble field and a data field, and 

a high efficiency signal (HE-SIG) field of the preamble field includes a bandwidth identifier, and 



the bandwidth identifier indicates a data transmission channel of the PPDU; and 



determining the data transmission channel of the PPDU according to the bandwidth identifier; 

wherein the bandwidth identifier includes three bits; 

when the bandwidth identifier is a first value, 

the first value indicates a first mode of the data transmission channel in a channel with an 80 MHz bandwidth; 

in the first mode, a primary 20 MHz channel and a secondary 40 MHz channel are included in the data transmission channel; and 






when the bandwidth identifier is a second value, the second value indicates a second mode of the data transmission channel in a channel with an 80 MHz bandwidth; 

in the second mode, the primary 20 MHz channel, a secondary 20 MHz channel, and one 20 MHz channel of the secondary 40 MHz channel are included in the data transmission channel.  

1. An apparatus for indicating a channel in a wireless local area network (WLAN), comprising:
a baseband circuit, configured to generate a physical protocol data unit (PPDU), 
wherein the PPDU includes a preamble field and a data field, 

a high efficiency signal field, (HE-SIG-A) of the preamble field includes a bandwidth identifier, and 



the bandwidth identifier indicates a data transmission channel of the PPDU; and



a radio frequency circuit, configured to send the PPDU;



wherein, the bandwidth identifier includes three bits;

when the bandwidth identifier is a first value, 

the first value indicates a first mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz;

 in the first mode, a primary 20 MHz channel and a secondary 40 MHz channel are included in the data transmission channel and 

the 40 MHz channel is opposite parity compared with a location of the primary 20 MHz channel; and

when the bandwidth identifier is a second value, the second value indicates a second mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz; 

in the second mode, the primary 20 MHz channel, a secondary 20 MHz channel, and one 20 MHz channel of the secondary 40 MHz channel are included in the data transmission channel.

1
      6

































































9
 6. A method in a wireless local area network (WLAN), comprising: 

receiving a physical protocol data unit (PPDU), 



wherein the PPDU includes a preamble field and a data field, and a high efficiency signal (HE-SIG) field of the preamble field includes a bandwidth identifier, and 


the bandwidth identifier indicates a data transmission channel of the PPDU; and 

determining the data transmission channel of the PPDU according to the bandwidth identifier; 

wherein the bandwidth identifier includes three bits; 

when the bandwidth identifier is a third value, 

the third value indicates a third mode of the data transmission channel in a channel with a 160 MHz bandwidth; 
in the third mode, a primary 20 MHz channel, a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel; and 





when the bandwidth identifier is a fourth value, 

the fourth value indicates a fourth mode of the data transmission channel in a channel with a 160 MHz bandwidth; 
in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel.



9. An apparatus in a wireless local area network (WLAN), comprising: Page 4 of 6Application No. 17/510,036Preliminary Amendment January 7, 2022Attorney Ref. HW758050 
a radio frequency circuit, configured to 
receive a physical protocol data unit (PPDU), 

wherein the PPDU includes a preamble field and a data field, and 
a high efficiency signal (HE- SIG) field of the preamble field includes a bandwidth identifier, and 

the bandwidth identifier indicates a data transmission channel of the PPDU; and a baseband circuit, configured to determine the data transmission channel of the PPDU according to the bandwidth identifier; 

wherein the bandwidth identifier includes three bits; 
when the bandwidth identifier is a third value, 
the third value indicates a third mode of the data transmission channel in a channel with a 160 MHz bandwidth; 
in the third mode, a primary 20 MHz channel, a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel; and 





when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a 160 MHz bandwidth; in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel.  


6. An apparatus for indicating a channel in a wireless local area network (WLAN), comprising:

a baseband circuit, configured to generate a physical protocol data unit (PPDU), 


wherein the PPDU includes a preamble field and a data field, 
a high efficiency signal field (HE-SIG-A) of the preamble field includes a bandwidth identifier, and 

the bandwidth identifier indicates a data transmission channel of the PPDU; and

a radio frequency circuit, configured to send the PPDU;



wherein, the bandwidth identifier includes three bits;

when the bandwidth identifier is a third value, 

the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 
in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel and 

the 40 MHz channel is opposite parity compared with a location of the primary 20 MHz channel; and

when the bandwidth identifier is a fourth value, 

the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 

in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel.




6. An apparatus for indicating a channel in a wireless local area network (WLAN), comprising:

a baseband circuit, configured to generate a physical protocol data unit (PPDU), 

wherein the PPDU includes a preamble field and a data field, 

a high efficiency signal field (HE-SIG-A) of the preamble field includes a bandwidth identifier, and 

the bandwidth identifier indicates a data transmission channel of the PPDU; and
a radio frequency circuit, configured to send the PPDU;



wherein, the bandwidth identifier includes three bits;
when the bandwidth identifier is a third value, 
the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel and 


the 40 MHz channel is opposite parity compared with a location of the primary 20 MHz channel; and


when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel.

6

































































6

As seen in the mappings above, the parent application 16/897002 ,which is now patent US11177924 B2,substantially discloses all of the limitations of the independent claims of the present application, further  the parent application 16/897002 ,which is now patent US11177924 B2, discloses a radio frequency circuit, configured to receive a physical protocol data unit (PPDU), baseband circuit, configured to determine the data transmission channel of the PPDU according to the bandwidth identifier (see claim 7, where it discloses an apparatus receive a physical protocol data unit, PPDU, and determine the data transmission channel of the PPDU in accordance with the bandwidth identifier)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												
Claims 1,3-6,8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20160316473A1) (claim priority from Provisional application No. 62/151,938, filed on Apr 23, 2015 which has the support) in view of KIM et al US 2018 / 0375632 A1 (claim priority from Provisional application No 62 / 267 , 916 , filed on Dec . 16 , 2015 which has the support)

Regarding claim 1 , Wang et al. US20160316473A1  discloses a method in a wireless local area network (WLAN), comprising: 
Receiving a physical protocol data unit (PPDU), [0074] a client device receives and decodes the HE-SIGA in the preamble of the PPDU, and then uses the information of channel bandwidth and channel bonding indication information in HE-SIGA to determine which component channel or channels to receive the resource allocation signals),
wherein the PPDU includes a preamble field and a data field([0034]…The preamble portion… can include a high efficiency (HE) signal “A” field (HE-SIG-A)…), and 
a high efficiency signal (HE-SIG) field of the preamble field includes a bandwidth identifier ([0053] a signaling field such as HE-SIGA can include channel bonding signaling(i.e. bandwidth identifier)  …), and 
the bandwidth identifier indicates a data transmission channel of the PPDU ([0055] Channel bonding signaling can be used to indicate which available channels are used for bonding…) and  ([0052] A header can include channel bonding signaling, such as a channel bonding indicator, or a channel bonding and bandwidth indicator, to indicate the available component channel information…); and 
determining the data transmission channel of the PPDU according to the bandwidth identifier; [0074] a client device uses the information of channel bandwidth and channel bonding indication information in HE-SIGA to determine which component channel or channels to receive the resource allocation signals),
wherein the bandwidth identifier includes three bits (see fig.11 , [0060] and [0066] discus The channel bonding and bandwidth indicator can include a 3 bits); 
Wang further discloses in the first mode, a primary 20 MHz channel and a secondary 40 MHz channel are included in the data transmission channel (see fig. 12a and [0062] discuss a non-continuous channel bonding mode for an 80 MHz operational channel 1205 with the S20 being busy and not bonded and the available channels P20 and S40 providing bandwidth of 60 MHz (i.e. first mode),											in the second mode, the primary 20 MHz channel, a secondary 20 MHz channel, and one 20 MHz channel of the secondary 40 MHz channel are included in the data transmission channel ([0062] discuss the 60 MHz bandwidth channel bonding mode such as P20+S20+one 20 MHz in S40 (i.e. second mode))
Wang does not explicitly disclose when the bandwidth identifier is a first value, the first value indicates a first mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz; when the bandwidth identifier is a second value, the second value indicates a second mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz .			KIM et al US 2018 / 0375632 A1 discloses when the bandwidth identifier is a first value, the first value indicates a first mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz (see [0106] and Table1 discuss the configuration in 80 MHz using 3 bit, wherein  011 (i.e. first value) : 60MHz ( Contiguous , Primary + Secondary 40 )(i.e. a first mode in  80 MHz),											when the bandwidth identifier is a second value, the second value indicates a second mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz (see [0106] and Table1 discuss the configuration in 80 MHz using 3 bit, wherein 101( second value) : 60MHz ( Non - contiguous , Primary + Secondary 20 + 2nd sub - CH of Secondary 40 (i.e. a second mode in  80 MHz).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang by including when the bandwidth identifier is a first value, the first value indicates a first mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz; when the bandwidth identifier is a second value, the second value indicates a second mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz as disclosed by KIM in order to enable efficient data transmission on a non - contiguous channel or a channel having a bandwidth that is not supported by a legacy system in a wireless local area network ( WLAN ) system  (KIM: [0001]).
Regarding claim 6 , Wang et al. US20160316473A1  disclosesA method in a wireless local area network (WLAN), comprising: 
receiving a physical protocol data unit (PPDU) [0074] a client device receives and decodes the HE-SIGA in the preamble of the PPDU, and then uses the information of channel bandwidth and channel bonding indication information in HE-SIGA to determine which component channel or channels to receive the resource allocation signals),
wherein the PPDU includes a preamble field and a data field([0034]…The preamble portion… can include a high efficiency (HE) signal “A” field (HE-SIG-A)…), and 
a high efficiency signal (HE-SIG) field of the preamble field includes a bandwidth identifier([0053] a signaling field such as HE-SIGA can include channel bonding signaling(i.e. bandwidth identifier)  …), and 
the bandwidth identifier indicates a data transmission channel of the PPDU([0055] Channel bonding signaling can be used to indicate which available channels are used for bonding…) and  ([0052] A header can include channel bonding signaling, such as a channel bonding indicator, or a channel bonding and bandwidth indicator, to indicate the available component channel information…);and 
determining the data transmission channel of the PPDU according to the bandwidth identifier[0074] a client device  uses the information of channel bandwidth and channel bonding indication information in HE-SIGA to determine which component channel or channels to receive the resource allocation signals),; 							wherein the bandwidth identifier includes three bits(see fig.11 , [0060] and [0066] discus The channel bonding and bandwidth indicator can include a 3 bits); 
Wang further discloses in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel [0063] FIG. 12B shows an example of a non-continuous channel bonding mode for a 160 MHz operational channel 1210 with the S20 being busy and not bonded and the available channels P20, S40, and S80 providing bandwidth of 140 MHz
in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel ([0063] and FIG. 12C shows an example of a non-continuous channel bonding mode for a 160 MHz operational channel 1215 with the S40 being busy and not bonded and the available channels P20, S20, and S80 providing bandwidth of 120 MHz
Wang does not explicitly disclose when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 												when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz
KIM et al US 2018 / 0375632 A1 discloses	when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz  (see table 24  discloses Channel bonding information bitmap ( 3 bits , b0b1b2 ) in HE - SIG B of 160MHz ( i.e. when a BW of HE - SIG A corresponds to 110 ( i.e. a third value ) and 111( i.e. a fourth value)).			
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang by including when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz ,as disclosed by KIM in order to enable efficient data transmission on a non - contiguous channel or a channel having a bandwidth that is not supported by a legacy system in a wireless local area network ( WLAN ) system  (KIM: [0001]).

Regarding claim 9 , Wang et al. US20160316473A1  discloses an apparatus in a wireless local area network (WLAN) (fig.2 and [0032] device 205 as client device), comprising: Page 4 of 6Application No. 17/510,036Preliminary Amendment January 7, 2022Attorney Ref. HW758050 a radio frequency circuit( fig. 2 and [0032] device 205 include transceiver), configured to 												receive a physical protocol data unit (PPDU) [0074] a client device receives and decodes the HE-SIGA in the preamble of the PPDU, and then uses the information of channel bandwidth and channel bonding indication information in HE-SIGA to determine which component channel or channels to receive the resource allocation signals),, 
wherein the PPDU includes a preamble field and a data field([0034]…The preamble portion… can include a high efficiency (HE) signal “A” field (HE-SIG-A)…), and 
a high efficiency signal (HE- SIG) field of the preamble field includes a bandwidth identifier ([0053] a signaling field such as HE-SIGA can include channel bonding signaling(i.e. bandwidth identifier)  …),and 								the bandwidth identifier indicates a data transmission channel of the PPDU([0055] Channel bonding signaling can be used to indicate which available channels are used for bonding…); and 
a baseband circuit (fig.2 and [0032] The device 205 includes processor electronics 210 such as one or more processors that implement method), configured to 
determine the data transmission channel of the PPDU according to the bandwidth identifier [0074] a client device uses the information of channel bandwidth and channel bonding indication information in HE-SIGA to determine which component channel or channels to receive the resource allocation signals),
wherein the bandwidth identifier includes three bits (see fig.11 , [0060] and [0066] discus The channel bonding and bandwidth indicator can include a 3 bits); 				Wang further discloses in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel [0063] FIG. 12B shows an example of a non-continuous channel bonding mode for a 160 MHz operational channel 1210 with the S20 being busy and not bonded and the available channels P20, S40, and S80 providing bandwidth of 140 MHz
in the fourth mode, the primary 20 MHz channel, a secondary 20 MHz channel, and at least one 20 MHz channel of the secondary 80 MHz channel are included in the data transmission channel ([0063] and FIG. 12C shows an example of a non-continuous channel bonding mode for a 160 MHz operational channel 1215 with the S40 being busy and not bonded and the available channels P20, S20, and S80 providing bandwidth of 120 MHz
Wang does not explicitly disclose when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; 												when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz .		KIM et al US 2018 / 0375632 A1 discloses	when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz  (see table 24  discloses Channel bonding information bitmap ( 3 bits , b0b1b2 ) in HE - SIG B of 160MHz ( i . e . , when a BW of HE - SIG A corresponds to 110 ( i.e. a third value ) and 111( i.e. a fourth value)).									It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang by including when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz ,as disclosed by KIM in order to enable efficient data transmission on a non - contiguous channel or a channel having a bandwidth that is not supported by a legacy system in a wireless local area network ( WLAN ) system  (KIM: [0001]).

Regarding claim 3, the combination of Wang and KIM discloses all features with respect to the claim 1.												Wang does not explicitly disclose wherein the first value is 100.				KIM disclose wherein the first value is 100 (see [0106] and Table1) and ([0145]-[0156] and table 22 discuss 3 bits: 100 (i.e. first value): 80MHz channel bonding.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang by including wherein the first value is 100 as disclosed by KIM in order to enable efficient data transmission on a non - contiguous channel or a channel having a bandwidth that is not supported by a legacy system in a wireless local area network ( WLAN ) system  (KIM: [0001]).

Regarding claim 4, the combination of Wang and KIM discloses all features with respect to the claim 1.												Wang does not explicitly disclose wherein the second value is 101.				KIM disclose wherein the second value is 101 (see [0106] and Table1) and ([0145]-[0156] and table 22 discuss 3 bits: 101 (i.e. second value): 80MHz channel bonding.			It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang by including wherein the second value is 101 as disclosed by KIM in order to enable efficient data transmission on a non - contiguous channel or a channel having a bandwidth that is not supported by a legacy system in a wireless local area network ( WLAN ) system  (KIM: [0001]).
Regarding claim 5,8 and 11 , the combination of Wang and KIM discloses all features with respect to the claim 1,6 and 9, respectively.
Wang discloses wherein the data transmission channel is discontinuous in the frequency domain [0030] discloses the available channels within an allocation can be…non-continuous within a frequency band).  

Claims 2,7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US20160316473A1) in view of KIM et al US 2018 / 0375632 A1 in view of Bolla et al US 20100189441 A1

Regarding claim 2,7 and 10, the combination of Wang and KIM discloses all features with respect to the claim 1.6 and 9, respectively.								Wang discloses [0028] 40 MHz include multiple 20 MHz.					The combination of Wang and KIM does not explicitly disclose one 20MHz channel whose location is opposite parity compared with a location of the primary 20 MHz channel.		Bolla et al US 20100189441 A1 discloses one 20MHz channel whose location is opposite parity compared with a location of the primary 20 MHz channel[0046] discloses the n frequencies is numbered with an index i from 1 to n, then the first portion of channels substantially comprises all the channels having frequencies with a given parity of the index i (e.g. the `odd` channels), and the second portion of optical channels substantially comprises the remaining channels having the opposite parity (e.g. the `even` channels) and [0128] discloses an initial channel is having opposite parity to a final channel .					It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Wang and KIM by including one 20MHz channel whose location is opposite parity compared with a location of the primary 20 MHz channel as disclosed by Bolla in order to introduce low loss and/or low distortion (e.g. dispersion) to the channels (Bolla [0046]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure CAO et al US20190296884A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478